Exhibit 10.11


BIOTELEMETRY, INC. EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of March 1, 2019 (the “Effective Date”) by and among BIOTELEMETRY, INC. (the
“Company”) and Manish Wadhwa (the “Executive”). The Company and Executive are
hereinafter collectively referred to as the “Parties”, and individually referred
to as a “Party.” This Agreement supersedes all prior and contemporaneous oral or
written employment agreements or arrangements between Executive and the Company.


RECITALS


A.The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to continue to engage Executive’s services on the
terms and conditions set forth in this Agreement.


B.Executive desires to continue to be in the employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.


C.Executive enters into this Agreement in connection with the January 25, 2019
Agreement and Plan of Merger by and among Geneva Healthcare, Inc., BioTelemetry,
Inc., Tyersall Merger Sub, Inc. and the Securityholders’ Representative.


AGREEMENT


In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:


1.
EMPLOYMENT.



1.1    Title. Effective as of the Effective Date, Executive’s position shall be
the Company’s Senior Vice President & Chief Medical Officer, Geneva Healthcare,
Inc. subject to the terms and conditions set forth in this Agreement.


1.2    Term. The term of this Agreement shall begin on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (the “Term”).


1.3    Duties. Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
that are normally associated with his position. Executive shall report to the
Chief Executive Officer of the Company.


1.4    Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and the Company’s Board of Directors, or any
committee thereof to which the Company’s Board of Directors has delegated
responsibility for compensation matters, (the “Board”). In the event that


1

--------------------------------------------------------------------------------




the terms of this Agreement differ from or are in conflict with the Company’s
policies or practices or the Company’s Employee Handbook, this Agreement shall
control.


1.5    Location. Unless the Parties otherwise agree in writing, during the Term
Executive shall perform required services pursuant to this Agreement at the
Company’s offices in Malvern, Pennsylvania, as requested; provided, however,
that the Company may from time to time require Executive to travel temporarily
to other locations in connection with the Company’s business.


2.
LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.



2.1    Loyalty. During Executive’s employment by the Company, Executive shall
devote Executive’s full business energies, interest, abilities and productive
time to the proper and efficient performance of Executive’s duties under this
Agreement.


2.2    Covenant not to Compete. During the Term, and for a period of one (1)
year after the termination of the Term or so long as Company or Company’s
successors carry on a like business, whichever first occurs, Executive shall not
engage in competition with the Company and/or any of its Affiliates (as defined
below), either directly or indirectly, in any manner or capacity, as adviser,
principal, agent, affiliate, promoter, partner, officer, director, employee,
stockholder, owner, co-owner, consultant, or member of any association or
otherwise, in any phase of the business of developing, manufacturing and
marketing of products or services that are in the same field of Geneva
Healthcare, Inc., within the United States, except with the prior written
consent of the Board. For purposes of this Agreement, “Affiliate,” means, with
respect to any specific entity, any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such specified entity.


2.3    Covenant not to Solicit. During the Term, and for a period of one (1)
year after the termination of the Term or so long as Company or Company’s
successors carry on a like business, whichever first occurs, Executive shall not
directly or indirectly solicit, attempt to solicit, or assist any individual or
entity in any way to solicit or attempt to solicit business from any customer,
patient, or referral source of Geneva Healthcare, Inc. to compete with Company.


2.4    Covenant not to Interfere with Employees. For a period of one (1) year
following the termination of the Term or so long as Company or Company’s
successors carry on a like business, whichever first occurs, Executive will not
solicit for employment or retention, knowingly assist in the employment or
retention of, or seek to influence or induce to leave the Company’s employment
or service, any individual who is currently employed by Geneva Healthcare, Inc.
or was employed by Geneva Healthcare, Inc. at any time within the last year.


2.5    Agreement not to Participate in Company’s Competitors. During the Term,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business, or prospects, financial or
otherwise, or in any company, person, or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates.
Ownership by Executive, in professionally managed funds over which Executive
does not have control or discretion in


2

--------------------------------------------------------------------------------




investment decisions, or as a passive investment, of less than two percent (2%)
of the outstanding shares of capital stock of any corporation with one or more
classes of its capital stock listed on a national securities exchange or
publicly traded on a national securities exchange or in the over-the-counter
market shall not constitute a breach of this Section 2.4.




3.
COMPENSATION OF EXECUTIVE.



3.1    Base Salary. The Company shall pay Executive a base salary at the
annualized rate of two hundred and fifty thousand dollars ($250,000.00) (the
“Base Salary”), less payroll deductions and all required withholdings, payable
in regular periodic payments in accordance with the Company’s normal payroll
practices. The Base Salary shall be prorated for any partial year of employment
on the basis of a three hundred sixty-five (365) day fiscal year.


3.2    Bonus Payments. In addition to the Executive’s Base Salary, Executive
shall be eligible to receive an annual discretionary bonus under the Company’s
Management Incentive Program beginning with the 2019 fiscal year. The bonus
amount Executive may receive, if any, shall be discretionary and based upon the
target bonus amount determined by the Board and the other criteria set forth in
the Management Incentive Program as determined by and evaluated by the Board in
its sole and absolute discretion. Beginning with the 2019 fiscal year, the Board
has determined that the Executive’s target bonus amount is fifty percent (50%)
of Base Salary. For 2019 any bonus earned by the Executive shall be prorated for
the Executive’s partial year of employment on the basis of a three hundred
sixty-five (365) day fiscal year. Any bonus earned by the Executive shall be
paid in accordance with the Company’s Management Incentive Program.


3.3    Long Term Incentive Plan. In addition to the Executive’s Base Salary and
annual discretionary bonus opportunity described in Sections 3.1 and 3.2.2
above, the Executive shall be eligible to participate in the Company’s Long-Term
Incentive Plan (the “LTIP”) beginning with the 2019 fiscal year. Under the LTIP,
the Executive shall be eligible to receive annual stock option and restricted
stock awards for each fiscal year based upon the Adjusted Dollar Value (as
defined in the LTIP) as determined by and evaluated by the Board in its sole and
absolute discretion. For the 2019 fiscal year, for purposes of determining the
Executive’s Adjusted Dollar Value, the Board has determined that the Executive’s
target dollar value is eighty percent (80%) of Base Salary. For 2019, any award
under the LTIP shall be prorated for the Executive’s partial year of employment
on the basis of a three hundred sixty-five (365) day fiscal year. The
Executive’s receipt of any awards under the LTIP shall be subject in all
respects to the terms and conditions of the LTIP, as in effect from time to
time.


3.4    Initial Equity Grant. Contemporaneously with this Agreement, pursuant to
the Company’s 2017 Omnibus Incentive Plan (the “Omnibus Plan”), the Company
shall grant to the Executive a stock option (which shall be treated as an
incentive stock option to the maximum extent permissible and as a nonqualified
stock option as to any remainder) to purchase twenty thousand (20,000) shares of
common stock of the Company, subject to the restrictions and conditions set
forth in the Equity Plan and applicable Incentive Stock Option Agreement. The
foregoing option shall have an exercise price equal to the closing price of a
share of common stock of the Company on the date so approved the BioTelemetry
Compensation Committee and shall vest and become


3

--------------------------------------------------------------------------------




exercisable as follows: twenty-five percent (25%) of the shares subject to the
option shall vest on the first anniversary of the date of grant and an
additional twenty-five percent (25%) of the shares subject to the option shall
vest and become exercisable on each of the second, third and fourth
anniversaries thereafter; provided that the Executive remains in the Continuous
Service (as defined in the Equity Plan) of the Company as of each applicable
vesting date.


3.5    Expense Reimbursements. The Company shall reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than thirty (30) days after the end of the calendar month
following the month in which such expenses were incurred by Executive; provided
that Executive supplies the appropriate substantiation for such expenses no
later than the end of the calendar month following the month in which such
expenses were incurred by Executive.


3.6
Intentionally Left Blank



3.7    Changes to Compensation. Executive’s compensation shall be reviewed
periodically and may be changed from time to time in the Company’s sole
discretion.


3.8    Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.


3.9    Benefits. Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any benefit plan or arrangement that may be in effect from time to time
and made available to the Company’s senior management employees. Executive shall
also be eligible for paid vacation and paid Company holidays in accordance with
Company policy.


3.10    Indemnification. The Company shall, to the maximum extent permitted by
law, indemnify and hold Executive harmless against any costs and expenses,
including reasonable attorneys’ fees, judgments, fines, settlements and other
amounts incurred in connection with any proceeding or investigation arising out
of, by reason of or relating to Executive’s employment by the Company. The
Company shall also advance to Executive any costs and expenses incurred in
defending any such proceeding to the maximum extent permitted by law. The
Company shall also provide Executive with coverage as a named insured under a
directors and officers liability insurance policy maintained for the Company’s
directors and officers. The Company shall continue to maintain directors’ and
officers’ liability insurance for the benefit of Executive during the Term and
for three (3) years following the termination of Executive’s employment with the
Company. This obligation to provide insurance and indemnify Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of Executive occurring
during Executive’s employment with the Company or with any of its Affiliates.
Such obligations shall be binding upon the Company’s successors and assigns and
shall inure to the benefit of Executive’s heirs and personal representatives.




4

--------------------------------------------------------------------------------




4.
TERMINATION.



4.1    Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions. Upon
any termination by the Company, Executive agrees to resign all positions,
including as an officer and, if applicable, as a director or member of the
Board, related to the Company and its parents, subsidiaries and Affiliates.


4.1.1    Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive. Any notice of termination given
pursuant to this Section 4.1.1 shall effect termination as of the date of the
notice, or as of such other date as specified in the notice.


4.1.2    Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.


4.2    Termination by Executive. Executive’s employment with the Company is at
will and may be terminated by Executive at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions. Upon
any termination by Executive, Executive agrees to resign all positions,
including as an officer and, if applicable, as a director or member of the
Board, related to the Company and its parents, subsidiaries and Affiliates.


4.2.1    Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement for “Good Reason” (as defined below) in
accordance with the procedures specified in Section 4.6.2 below.


4.2.2    Without Good Reason. Executive may terminate Executive’s employment
hereunder for other than Good Reason upon thirty (30) days’ written notice to
the Company.


4.3    Termination for Death or Complete Disability. Executive’s employment with
the Company shall automatically terminate effective upon the date of Executive’s
death. In addition, subject to the requirements of applicable law, the Company
may terminate Executive’s employment due to Executive’s Complete Disability (as
defined below).


4.4    Termination by Mutual Agreement of the Parties. Executive’s employment
with the Company may be terminated at any time upon a mutual agreement in
writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.




5

--------------------------------------------------------------------------------




4.5
Compensation Upon Termination.



4.5.1    Death or Complete Disability. If, during the Term, Executive’s
employment shall be terminated by the Company on account of Executive’s Complete
Disability as provided in Section 4.3 or due to Executive’s death, the Company
shall pay to Executive, or to Executive’s heirs, as applicable, Executive’s Base
Salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination, less standard
deductions and withholdings. The Company shall thereafter have no further
obligations to Executive and/or to Executive’s heirs under this Agreement,
except as otherwise provided by law.


4.5.2    With Cause or Without Good Reason. If, during the Term, Executive’s
employment is terminated by the Company for Cause, or Executive terminates
Executive’s employment hereunder without Good Reason, the Company shall pay
Executive’s Base Salary and accrued, and unused vacation benefits earned through
the date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings. The Company shall thereafter have no
further obligations to Executive under this Agreement, except as otherwise
provided by law.


4.5.3    Without Cause or For Good Reason. If, during the Term, the Company
terminates Executive’s employment without Cause or Executive resigns Executive’s
employment for Good Reason, the Company shall pay Executive’s Base Salary and
accrued, and unused vacation earned through the date of termination, at the rate
in effect at the time of termination, less standard deductions and withholdings.
In addition, subject to Executive (a) furnishing to the Company an executed
waiver and release of claims in the form attached hereto as Exhibit A (or in
such other form as may be specified by the Company in order to comply with
then-existing legal requirements to effect a valid release of claims) (the
“Release”); and (b) allowing the Release to become effective in accordance with
its terms, then Executive shall be entitled to the following:


(i)    payment of (a) an amount equal to one times (1.0x) Executive’s annual
Base Salary in effect at the time of termination (but determined prior to any
reduction in Base Salary that would give rise to Executive’s right to
voluntarily resign for “Good Reason” pursuant to Section 4.6.2), less required
deductions and withholdings, to be paid in installments over twelve (12) months
following the date of Executive’s termination in accordance with the Company’s
payroll practices commencing within sixty (60) days of the date of Executive’s
termination;


(ii)    if the date of Executive’s termination is within the thirty (30) days
immediately preceding or the twelve (12) months immediately following a
Corporate Transaction (as defined below), the vesting of all equity awards
granted to Executive prior to the date of termination shall accelerate such that
all such awards shall be deemed fully vested and immediately exercisable; and


(iii)    continued participation in the medical, dental and vision plans in
which Executive (and where applicable, Executive’s spouse and dependents) was
enrolled as of the date of Executive’s termination until the earlier of: (a) the
date that is twelve (12) months after the date of Executive’s termination, or
(b) the date upon which Executive becomes eligible to enroll in


6

--------------------------------------------------------------------------------




any similar plan offered or provided by an employer other than the Company, at
the same premium rates and cost sharing as may be charged from time to time for
employees generally, as if Executive had continued in employment during such
period. Executive agrees to immediately notify the Company in writing in the
event Executive becomes eligible to so enroll.


4.6    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


4.6.1    Complete Disability. “Complete Disability” shall mean the inability of
Executive to perform Executive’s duties under this Agreement, even with
reasonable accommodation, because Executive has become permanently disabled
within the meaning of any policy of disability income insurance covering
employees of the Company then in force. In the event the Company has no policy
of disability income insurance covering employees of the Company in force when
Executive becomes disabled, the term “Complete Disability” shall mean the
inability of Executive to perform Executive’s duties under this Agreement,
whether with or without reasonable accommodation, by reason of any incapacity,
physical or mental, which the Company, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Company, determines to have
incapacitated Executive from satisfactorily performing all of Executive’s usual
services for the Company, with or without reasonable accommodation, for a period
of at least one hundred twenty (120) days during any twelve (12) month period
(whether or not consecutive). Based upon such medical advice or opinion, the
determination of the Company shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.


4.6.2    Good Reason. “Good Reason” for Executive to terminate Executive’s
employment hereunder shall mean the occurrence of any of the following events
without Executive’s consent:


(i)a change in Executive’s title that is accompanied by a material reduction in
Executive’s duties, authority, or responsibilities relative to Executive’s
duties, authority, or responsibilities in effect immediately prior to such
reduction;


(ii)the relocation of Executive’s principal business location to a point that
requires a one-way increase of Executive’s commuting distance of more than fifty
(50) miles; or
(iii)a material reduction by the Company of Executive’s Base Salary as initially
set forth herein or as the same may be increased from time to time;


(i)failure of the Company to obtain the agreement from any successor to assume
and agree to perform the Company’s obligations under this Agreement; provided,
however, that such termination by Executive shall only be deemed for Good Reason
pursuant to the foregoing definition if: (A) Executive gives the Company written
notice of the intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that Executive believes
constitutes Good Reason, which notice shall describe such condition(s); (B) the
Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written


7

--------------------------------------------------------------------------------




notice (the “Cure Period”); and (C) Executive terminates his employment within
thirty (30) days following the end of the Cure Period.


4.6.3    Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined by the Company, in its sole discretion:


(ii)Executive’s willful and repeated failure to satisfactorily perform
Executive’s job duties;


(iii)Executive’s willful commission of an act that materially injures the
business of the Company;


(iv)Executive’s willful refusal or failure to follow lawful and reasonable
directions of the Board or the appropriate individual to whom Executive reports;


(v)Executive’s conviction of, or plea of nolo contendere to, any felony
involving moral turpitude;


(vi)Executive’s engaging or in any manner participating in any activity which is
directly competitive with or injurious to the Company or any of its Affiliates
or which violates any material provisions of Sections 2 and/or 5 hereof or the
PITA (as defined in Section 5);


(vii)Executive’s commission of any fraud against the Company, its Affiliates,
employees, agents or customers or use or intentional appropriation for
Executive’s personal use or benefit of any funds or properties of the Company
not authorized by the Board to be so used or appropriated; or


(viii)Executive’s material breach of or willful failure to comply with Company
policies, including but not limited to equal employment opportunity or
harassment policies, insider trading policies, code of ethics or conflict of
interest policies, non-disclosure and confidentiality policies, travel and
expense policies, workplace violence policies, Sarbanes-Oxley compliance
policies, policies governing preparation and approval of financial statements,
and/or policies governing the making of financial commitments on behalf of the
Company.


(ix)Any conduct by Executive that would ordinarily cause an employer to
seriously consider the termination of an employee’s employment.


4.6.4    Corporate Transaction. A “Corporate Transaction” is an Acquisition or
Asset Transfer of the Company. An “Acquisition” shall mean (A) any consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the capital stock of the
Company immediately prior to such consolidation, merger or reorganization,
represents less than 50% of the voting power of the surviving entity (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; or (B) any transaction or series
of related


8

--------------------------------------------------------------------------------




transactions to which the Company is a party in which in excess of fifty (50%)
of the Company’s voting power is transferred; provided that an Acquisition shall
not include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof. “Asset Transfer” shall mean a sale, lease,
license or other disposition or all or substantially all of the assets of the
Company.


4.7    Survival of Certain Sections. Sections 2.2, 2.3, 2.4, 3.9, 4, 5, 6, 7, 8,
9, 12, 13, and 17 of this Agreement shall survive the termination of this
Agreement.


4.8    Parachute Payment. If any payment or benefit the Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “Parachute
Payment” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion of the Payment, which such
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “Parachute Payments” is necessary so that the
Payment equals the Base Amount, the Payments shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to Executive. Where more than one payment has the
same value for this purpose and they are payable at different times they shall
be reduced on a pro rata basis.


4.9    Application of Section 409A of the Internal Revenue Code. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional twenty percent (20%) tax under Section 409A.


It is intended that each payment under this Agreement shall constitute a
separate “payment” and each installment of the Severance Benefits payments
provided for in this Agreement shall be treated as a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments of the Severance Benefits set forth in this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that the Severance
Benefits constitute “deferred compensation” under Section 409A and Executive is,
on the termination of service, a “specified employee” of the Company or any
successor entity thereto, as such term is


9

--------------------------------------------------------------------------------




defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) shall (A) pay to Executive a lump
sum amount equal to the sum of the Severance Benefit payments that Executive
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the Severance Benefits had not been
so delayed pursuant to this Section and (B) commence paying the balance of the
Severance Benefits in accordance with the applicable payment schedules set forth
in this Agreement.


Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, a separation agreement containing the Company’s standard form of
release of claims in favor of the Company (attached to this Agreement as Exhibit
A) and other standard provisions, including without limitation, those relating
to non- disparagement and confidentiality (the “Separation Agreement”), and
permits the release of claims contained therein to become effective in
accordance with its terms. Notwithstanding any other payment schedule set forth
in this Agreement, none of the Severance Benefits shall be paid or otherwise
delivered prior to the effective date of the Separation Agreement. Except to the
extent that payments may be delayed until the Specified Employee Initial Payment
Date pursuant to the preceding paragraph, on the first regular payroll pay day
following the effective date of the Separation Agreement, the Company shall pay
Executive the Severance Benefits Executive would otherwise have received under
the Agreement on or prior to such date but for the delay in payment related to
the effectiveness of the Separation Agreement, with the balance of the Severance
Benefits being paid as originally scheduled. All amounts payable under the
Agreement shall be subject to standard payroll taxes and deductions.


All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (a) any reimbursement shall be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense shall be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


5.
CONFIDENTIAL AND PROPRIETARY INFORMATION.



5.1    As a condition of employment Executive agrees to execute and abide by the
Company’s Proprietary Information and Inventions Agreement (“PIIA”).


5.2    Executive recognizes that Executive’s employment with the Company will
involve contact with information of substantial value to the Company, which is
not generally known in the trade, and which gives the Company an advantage over
its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions know how,


10

--------------------------------------------------------------------------------




strategies, marketing, and/or advertising plans or arrangements, developments,
equipment, prototypes, sales, supplier, service provider, vendor, distributor
and customer information, and business and financial information relating to the
business, products, services, practices and techniques of the Company,
(hereinafter referred to as “Confidential and Proprietary Information”).
Executive shall at all times regard and preserve as confidential such
Confidential and Proprietary Information obtained by Executive from whatever
source and shall not, either during Executive’s employment with the Company or
thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Company.


6.
ASSIGNMENT AND BINDING EFFECT.



This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. For this purpose, “successor” means any person, firm,
corporation or other business entity which at any tie, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the assets or business of the Company.


7.
NOTICES.



All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to the Company:


BioTelemetry, Inc.
1000 Cedar Hollow Rd., Suite 102
Malvern, PA 19355
Fax (610) 828-8048
Attention: Chief Executive Officer




If to Executive:


Manish Wadhwa [**************] [**************]




11

--------------------------------------------------------------------------------




Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.


8.
CHOICE OF LAW.



This Agreement is made in the Commonwealth of Pennsylvania. This Agreement shall
be construed and interpreted in accordance with the internal laws of the State
of California. Any disputes or proceedings regarding this Agreement shall be
conducted in the state or federal court in California having jurisdiction.


9.
INTEGRATION.



This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Parties, with the exception of that certain
Non-Competition and Non-Solicitation Agreement, effective March 1, 2019, by and
between Biotelemetry, Inc. and Executive.


10.
AMENDMENT.



This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.


11.
WAIVER.



No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.


12.
SEVERABILITY.



The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.


13.
INTERPRETATION; CONSTRUCTION.



The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel


12

--------------------------------------------------------------------------------




representing the Company, but Executive has been encouraged to consult with, and
has consulted with, Executive’s own independent counsel and tax advisors with
respect to the terms of this Agreement. The Parties acknowledge that each Party
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement.


14.
REPRESENTATIONS AND WARRANTIES.



Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement shall not violate or breach any
other agreements between Executive and any other person or entity.


15.
COUNTERPARTS.



This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.




17.
TRADE SECRETS OF OTHERS.



It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.


18.
ADVERTISING WAIVER.



Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.


13

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


BIOTELEMETRY, INC.
By:
/s/ Joseph H. Capper


Name:
Joseph H. Capper
Title:
President and Chief Executive Officer
Dated:
April 12, 2019


EXECUTIVE:
 
/s/ Manish Wadhwa
 
Manish Wadhwa




Dated:




April 12, 2019





















































14

--------------------------------------------------------------------------------






[SIGNATURE PAGE-BIOTELEMETRY, INC. EMPLOYMENT AGREEMENT]






15

--------------------------------------------------------------------------------





EXHIBIT A


RELEASE AND WAIVER OF CLAIMS


TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON


In consideration of the payments and other benefits set forth in the Employment
Agreement of [DATE OF AGREEMENT], to which this form is attached, I, [    ],
hereby furnish BioTelemetry Inc., (the “Company”), with the following release
and waiver (“Release and Waiver”).


In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the Pennsylvania Human Relations
Act, the Pennsylvania Whistleblower Law, and the Pennsylvania Equal Pay Law.
Notwithstanding the foregoing, I shall be entitled to enforce the terms of any
employee benefit plan of the Company in which I am, on the date of this Release
and Waiver, due a benefit, and to be indemnified by the Company as to any
liability, cost or expense for which I would have been indemnified during
employment, in accordance with the bylaws of the Company, for actions taken on
behalf of the Company within the scope of my employment with the Company.


I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.


I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled


1

--------------------------------------------------------------------------------




as an executive of the Company. If I am forty (40) years of age or older upon
execution of this Release and Waiver, I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that: (a) the
release and waiver granted herein does not relate to claims under the ADEA which
may arise after this Release and Waiver is executed; (b) I should consult with
an attorney prior to executing this Release and Waiver; and (c) I have
twenty-one (21) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven (7)
days following the execution of this Release and Waiver to revoke my consent to
this Release and Waiver; and (e) this Release and Waiver shall not be effective
until the seven (7) day revocation period has expired without my having
previously revoked this Release and Waiver.


I acknowledge that I have not been retaliated against for reporting any
allegations of wrongdoing by BioTelemetry or its officers, including any
allegations of corporate fraud. I also acknowledge that all of the Company’s
decisions regarding my pay and benefits through the date of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.


I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
also acknowledge my continuing obligations not to compete, not to solicit and
not to interfere with Company employees set forth under paragraphs 2.2, 2.3 and
2.4 of the Employment Agreement I signed on or about [DATE OF SIGNATURE OF
AGREEMENT], and reaffirm my intention to abide by those obligations. I also
acknowledge and agree to my obligations to arbitrate disputes under paragraph 16
of the Employment Agreement. Finally, I acknowledge my obligations under and the
extent and meaning of paragraph 4.7 of the Employment Agreement, which sets
forth certain continuing obligations after the expiration of said Employment
Agreement. I understand and agree that my right to the severance pay I am
receiving in exchange for my agreement to the terms of this Release and Waiver
is contingent upon my continued compliance with the obligations I acknowledge in
this paragraph.


I agree, covenant and promise that I will not in any way communicate the terms
of this Release and Waiver to any person other than my immediate family, my
attorney and my financial consultant or when necessary to enforce this Release
and Waiver or to advise a third party of my obligations under this Release and
Waiver. I agree not to disparage the name, business reputation or business
practices of the Company, or any of its subsidiaries or Affiliates, or their
respective officers, employees and directors.


The Parties agree that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Parties of wrongdoing or evidence of any
liability or unlawful conduct of any kind.




2

--------------------------------------------------------------------------------




This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This


Release and Waiver may only be modified by a writing signed by both me and a
duly authorized officer of the Company.










Date:         By:     




3